Citation Nr: 1625270	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-29 765	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Baku Patel, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from October 1948 to June 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claim resides with the VA RO in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran with a hearing.  In January 2011 submissions, the Veteran and his representative expressed disagreement with the issue on appeal and requested a hearing before a Decision Review Officer (DRO).  In another January 2011 submission, the Veteran requested a Board hearing.  In an October 2013 correspondence, the Veteran was requested to identify the type of Board hearing he wanted.  It does not appear that any response was received from the Veteran.  No hearings were scheduled or held.  In this case, there is no indication that the Veteran withdrew his request for the DRO or Board hearing.  In light of this, the case is remanded for the Veteran to be scheduled for a personal hearing.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a DRO hearing.  Notify the Veteran and his representative of the date and time of the hearing.  Thereafter, schedule the Veteran for a Board hearing.  Notify the Veteran and his representative of the date and time of the hearing.  After the hearing is conducted, or the Veteran withdraws the hearing request or fails to report, the claims file must be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

